Citation Nr: 0820595	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  04-45 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of service connection for fibromyalgia, to 
include as due to an undiagnosed illness.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for pseudofolliculitis 
barbae.

4.  Entitlement to service connection for chronic 
rash/rosacea.  

5.  Entitlement to an initial compensable rating for a 
periumbilical scar.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1980 to December 1993.  He had subsequent active 
service in the Texas Army National Guard with unverified 
periods of active duty for training and inactive duty 
training until his retirement in June 2005.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions dated in March 2003, and March 
2004, of a Department of Veterans Affairs (VA) Regional 
Office (RO).

In March 2005, the veteran appeared at a hearing before a 
Decision Review Officer. The transcript of that hearing is in 
the record. 

Pursuant to the appellant's request, a hearing before a 
member of the Board was scheduled for March 2008.  A notation 
associated with the claims file indicates that the appellant 
did not appear for this hearing.  Since he failed to report 
for the hearing or provide an explanation for his absence, 
and has not requested that the hearing be rescheduled, his 
hearing request is deemed withdrawn.  38 C.F.R. § 20.704.

Since the issuance of the supplemental statement of the case 
in May 2007, additional evidence was received without a 
waiver of the right to have the additional evidence reviewed 
by the RO.

As the additional evidence is duplicative of evidence already 
of record, it does not have a bearing on the appellate 
issues.  For this reason, referral of the additional evidence 
to the RO for initial consideration is not warranted.  38 
C.F.R. § 20.1304(c).

The issues of service connection for fibromyalgia and 
hypertension are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a rating decision in January 2000, the RO denied the 
veteran's claim of service connection for fibromyalgia; after 
the veteran was notified of the adverse determination and of 
his procedural and appellate rights, he did not perfect an 
appeal of the adverse determination. 

2.  The additional evidence presented since the rating 
decision in January 2000 by the RO, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim. 

3.  Pseudofolliculitis barbae and chronic rash/rosacea had 
onset during service.

4.  The veteran's periumbilical scar is symptomatic for 
hypopigmentation; there is no objective evidence that the 
periumbilical scar is painful on examination, unstable, may 
be associated with underlying soft tissue damage, is elevated 
or depressed; it is shown to be less than 6 square inches; 
and functional limitation as to flexion and lateral motions 
of the spine associated with the scar is not demonstrated.





CONCLUSIONS OF LAW

1.  The rating decision in January 2000, by the RO, denying 
the veteran's claim of service connection for fibromyalgia 
became final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 
2007).

2.  The additional evidence presented since the rating 
decision in January 2000 by the RO, denying the veteran's 
claim of service connection for fibromyalgia is new and 
material, and the claim of service connection is reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2007).

3.  Pseudofolliculitis barbae was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303 (2007).  

4.  Chronic rash/rosacea was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303 (2007).  

5.  The criteria for an initial compensable rating for a 
periumbilical scar have not been met.  38 U.S.C.A. §§ 1155, 
5107(b)  (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.55, 4.56, 
4.73, 4.118, Diagnostic Code 7801, 7802, 7803, 7804, 7805 
(2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

New and Material Evidence Claim

As the application to reopen the claim of service connection 
is resolved in the veteran's favor, the only matter disposed 
of with regards to the claim, further discussion here of 
compliance with the VCAA with regard to the claim to reopen 
is not necessary.  

Service Connection Claims

The RO provided pre- and post- adjudication VCAA notice by 
letters dated in June 2003, and April 2003.  The notice 
included the type of evidence needed to substantiate the 
claims of service for pseudofolliculitis barbae and chronic 
rash/rosacea, namely, evidence that the claimed disabilities 
were caused or aggravated by service.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim).

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying notice, and the 
claims were readjudicated as evidenced by the supplemental 
statement of the case in May 2007.  Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by 
adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service records, 
National Guard medical records, and VA records.  The veteran 
was afforded VA examinations in February 2003 and September 
2004.  

The record shows that the veteran was scheduled for a VA 
examination to evaluate the service-connected periumbilical 
scar, but it was noted that the examination had been 
cancelled due to the veteran's failure to report for the 
examination and the claims file contains no explanation for 
his failure to report for the scheduled examination, nor any 
indication that there was "good cause" for failing to report. 
See 38 C.F.R. § 3.655.  Thus, the Board must proceed with the 
veteran's claim for an initial compensable rating for a 
periumbilical scar based upon the evidence of record.

As the veteran has not identified any additional evidence 
pertinent to his claims, not already of record, and as there 
are no additional records to obtain, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence Claim

Procedural History and Evidence Previously Considered

In a rating decision in January 2000, the RO denied the 
veteran's claim of service connection for fibromyalgia as due 
to an undiagnosed illness, the RO determined that the claim 
was not well grounded because there was no evidence that the 
claimed symptoms of fibromyalgia were related to service.  
After the veteran was notified of the adverse determination 
and of his procedural and appellate rights, he failed to 
perfect an appeal and the rating decision became final.  38 
U.S.C.A. § 7105(c); 38 C.F.R. § 3.104. 

The pertinent evidence of record and considered by the RO at 
the time of the rating decision in January 2000 is summarized 
as follows:  

The veteran's service medical records, which documented right 
hip and left ankle pain as secondary to a motor vehicle 
accident in December 1993; complaints of left shoulder, left 
lower leg and left elbow pain, along with a history of a 
motor vehicle accident in September 1992; complaints of left 
wrist pain related to a bicycle accident in July 1988; 
December 1980 notes recorded a stress fracture of the left 
right calcaneus; knee strain, and; an assessment of left 
shoulder bursitis in April 1986.  The service medial records 
do not contain complaints, history or findings of 
fibromyalgia.  

The veteran's DD 214, which shows that the veteran served in 
the Southwest Asia Theater of operations during the Persian 
Gulf War.

An April 1999 VA examination report that recorded a diagnosis 
of fibromyalgia.  


Current Application

Although the prior rating decision in January 2000 became 
final, it may nevertheless be reopened if new and material 
evidence is presented.  38 U.S.C.A. §§ 7105(c) and 5108. 

The veteran's application to reopen the claim of service 
connection for fibromyalgia was received in December 2002.  

As the application to reopen the claim of service connection 
was received in December 2002, the current regulatory 
definition of new and material evidence under 38 C.F.R. § 
3.156 applies. 

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Additional Evidence and Analysis

The additional evidence consists of the following documents: 

VA treatment records from November 2001 to January 2005, 
which contain complaints of chronic low back pain, multiple 
joint pains, muscle pains, headaches and sleep disturbances.  
Clinical treatment notes documented back spasms and treatment 
for back pain.  A January 2003 report recorded a history of 
back sprain 2 to 3 years prior, while lifting.  April 2003 X-
rays that revealed degenerative changes in the cervical and 
lumbar spine

February 2003 VA Gulf War and general examination reports, 
which recorded the veteran's complaints of neck pain, 
multiple joint pains, muscle pains, headaches and sleep 
disturbances, as symptoms of fibromyalgia.  The examiner 
diagnosed spurring of the knee joints, osteophytes in the 
lumbar vertebrae, cervical spine strain, chronic tension 
headaches and primary insomnia.  

February and April 2003 witness statements regarding the 
veteran's medical conditions and their impact on the his 
ability to work.  

A May 2003 physician statement from Dr. M.C., who opined that 
the veteran's fibromyalgia was at least as likely as not 
related to trauma secondary to motor vehicle accidents in 
service.   

National Guard medical records, to include a physical 
examination from the National Guard for deployment dated in 
February 2003, which noted that the veteran was not 
deployable to Iraq due to hypertension medication. 

A September 2004 VA examination report that contained a 
diagnosis of fibromyalgia.  

A rating decision in September 2005, which granted service 
connection for a number of disabilities, to include 
degenerative joint disease of the left shoulder, adhesive 
capsulitis of the right shoulder with degenerative changes of 
the glenohumeral joint, headaches, patellefemoral syndrome of 
the left knee, and left ankle degenerative joint disease.

Statements from the veteran that contained complaints of neck 
pain, multiple joint pains, muscle pains, back spasms, 
headaches and sleep disturbances as symptoms of fibromyalgia, 
as an undiagnosed illness, developed during service in the 
Southwest Asia Theater of operations during the Persian Gulf 
War.  

The Board finds, that the evidence received since the January 
2000 rating decision, in particular the May 2003 opinion 
statement from Dr. M.C., is new and material evidence as it 
relates the diagnosis of fibromyalgia to motor vehicle 
accidents in service, an unestablished fact necessary to 
substantiate the claim of service connection for 
fibromyalgia, that is, a nexus between the veteran's 
fibromyalgia and service, the absence of which was the reason 
the claim was previously denied.  38 C.F.R. § 3.156(a).  
Accordingly, the claim is reopened.  38 U.S.C.A. § 5108. 

Principles of Service Connection

Service connection may be established for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).


Pseudofolliculitis Barbae & Chronic Rash/Rosacea

The service medical records show that in December 1991, the 
veteran was treated for a rash on his upper torso, back, and 
upper left thigh.  The veteran complained of itching for a 
week.  The diagnosis was pityriasis rosacea.

The service medical records also show that the veteran was 
treated on numerous occasions  for pseudofolliculitis barbae, 
and a permanent shaving profile was issued in May 1986.  

On VA skin examination in September 2004, the veteran 
complained of constant and intermittent skin problems since 
service.  He described a rash on the left and right armpits, 
along with hyperpigmentation on the face.  The veteran 
indicated that he used topical lotions for the rash and 
hyperpigmentated areas on the left and right armpits, and 
followed a shaving profile for pseudofolliculitis barbae.  
The veteran reported postules on his face if he attempted to 
shave more than once a week.  On examination, the examiner 
found no visible evidence of pseudofolliculitis barbae.  The 
examiner noted hyperpigmented areas in the armpits on the 
left and right side.  The examiner diagnosed 
pseudofolliculitis barbae and chronic rash/rosacea, 
intermittent.  

At the March 2005 hearing, the veteran testified that he last 
had a rash on his upper arms, underarms and down his legs, 3 
weeks prior.  He indicated that he took medication for the 
condition.   

Analysis

The veteran's service medical records show recurring 
complaints and treatment for pseudofolliculitis barbae, along 
with treatment for and a diagnosis of pityriasis rosacea in 
December 1991.  After service discharge, a VA examiner in 
September 2004, found no pathology associated with the face 
at the time of the examination, and noted hyperpigmented 
areas in the armpits on the left and right side.  The 
examiner diagnosed pseudofolliculitis barbae and chronic 
rash/rosacea, intermittent.  Because the veteran's service 
medical records show treatment for pseudofolliculitis barbae 
and rosacea, and the September 2004 examination documents 
current diagnoses for the same disabilities, the Board finds 
that service connection pseudofolliculitis barbae and chronic 
rash/rosacea is warranted.  38 U.S.C.A. §§ 1110, 1131.

Increased Rating for a Periumbilical Scar

Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Under 38 C.F.R. § 4.118, Diagnostic Code 7801, for scars 
other than head, face, or neck, that are deep or that cause 
limited motion with areas of or exceeding 144 square inches 
(929 sq. cm.), a 40 percent disability evaluation is 
warranted.  An area or areas exceeding 72 square inches (465 
sq. cm.) warrants a 30 percent disability evaluation.  An 
area or areas exceeding 12 square inches (77 sq. cm.) 
warrants a 20 percent disability evaluation.  An area or 
areas exceeding 6 square inches (39 sq. cm.) warrants a 10 
percent disability evaluation.  Note (1): Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with § 4.25 of 
this part.  Note (2): A deep scar is one associated with 
underlying soft tissue damage.

Under 38 C.F.R. § 4.118, Diagnostic Code 7802, scars, other 
than head, face, or neck, that are superficial and that do 
not cause limited motion with an area or areas of 144 square 
inches (929 sq. cm.) or greater warrant a 10 percent 
disability evaluation.  Note (1): Scars in widely separated 
areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with § 4.25 of 
this part.  Note (2): A superficial scar is one not 
associated with underlying soft tissue damage.

Under 38 C.F.R. § 4.118, Diagnostic Code 7803, scars that are 
superficial or unstable, warrant a 10 percent disability 
evaluation.  Note (1): An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  Note (2): A superficial scar is one not associated 
with underlying soft tissue damage.

Under 38 C.F.R. § 4.118, Diagnostic Code 7804, scars, 
superficial, painful on examination, warrant a 10 percent 
disability evaluation.  Note (1): A superficial scar is one 
not associated with underlying soft tissue damage.  Note (2): 
In this case, a 10 percent evaluation will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable evaluation.  (See § 
4.68 of this part on the amputation rule.) 

Under diagnostic code 7805, scars, other; are rated on 
limitation of function of affected part.  In this case, the 
criteria for a 10 percent rating for a scar of the abdominal 
wall are limitation of flexion and lateral motions of the 
spine under Diagnostic Code 5319.

Factual Background

On VA examination in February 2003, the examiner recorded a 
history of periumbilical herniorrhaphy  in 1980.  The 
examiner noted a periumbilical herniorrhaphy scar in the 
periumbilical area.  The examiner described the scar as 
hypopigmented, 1 inch long and 3/4 of an inch wide, with no 
discomfort.  

By a rating decision in March 2003, the RO granted service 
connection for a scar as residuals of periumbilical 
herniorrhaphy, and rated the disability as noncompensable, 
effective December 2002.

In April 2003, the veteran indicated that the findings of the 
March 2003 VA examination were inadequate with respect to the 
periumbilical herniorrhaphy scar.  While the veteran denied 
functional loss, he complained of constant pain.  

At the March 2005 hearing, the veteran testified that he 
experienced chronic pain  under the surface of the 
periumbilical herniorrhaphy scar. 

Analysis

Initially, the Board notes that the veteran was scheduled for 
VA examination to evaluate the service-connected 
periumbilical scar, but it was noted that the examination had 
been cancelled due to the veteran's failure to report for the 
examination.  The record contains no explanation for his 
failure to report for the scheduled examination, nor any 
indication that there was "good cause" for failing to report.  
See 38 C.F.R. § 3.655.  Thus, the Board must proceed with the 
veteran's claim based upon the evidence of record.

The evidence of record shows that the veteran's periumbilical 
herniorrhaphy scar is hypopigmented, 1 inch long and 3/4 of an 
inch wide.  The examiner noted no discomfort as due to the 
scar.  

Although the veteran has reported scar pain, there is no 
evidence to support a finding that the veteran's 
periumbilical herniorrhaphy scar is unstable, may be 
associated with underlying soft tissue damage, is elevated or 
depressed.  The scar does not exceed an area or areas of 6 
square inches (39 sq. cm.).  There is no objective evidence 
that the scar was painful on examination.  And no functional 
limitation as to flexion and lateral motions of the spine 
associated with the scar has been shown. 

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.  In this case, the 
disability picture is not so exceptional or unusual as to 
render impractical the application of the regular schedular 
criteria.  For this reason, the Board finds no basis to refer 
this case for consideration of an extraschedular rating.

As the preponderance of the evidence is against the claim for 
an initial compensable rating for the veteran's periumbilical 
herniorrhaphy scar the benefit- of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).     


ORDER

As new and material evidence has been presented, the claim of 
service connection for fibromyalgia, to include as due to an 
undiagnosed illness, is reopened, and to this extent only the 
appeal is granted.

Service connection for pseudofolliculitis barbae is granted.

Service connection for chronic rash/rosacea is granted.
  
An initial compensable rating for a periumbilical scar is 
denied.


REMAND

The service medical records from 1980 to 1993, show that the 
veteran had several isolated findings of elevated blood 
pressure, as high as 170/82, during his 13 year period of 
active duty.

After service, VA records and National Guard records in 2003 
recorded a diagnosis of hypertension, but it is not clear 
whether the documentation occurred during a period of active 
duty for training or a period of inactive duty training.

On VA examination in September 2004, the veteran was 
diagnosed with hypertension, with less than optimal control 
on medications.  The examiner did not otherwise provide an 
opinion regarding the etiology or onset date of the 
disability. 

At the March 2005 VA hearing, the veteran testified that he 
was told in service that his blood pressure readings might be 
out of the normal range.  

As the dates of active duty for training (ACDUTRA) or of 
inactive duty training (INACDUTRA) are pertinent to the 
claim, further evidentiary development is needed.  

Additionally, the Board finds that the medical evidence of 
record is insufficient to decide the claim of service 
connection for fibromyalgia.  Thus, further evidentiary 
development is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance with 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006); and Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008). 

2.  Request from the Texas Army National 
Guard verification of the veteran's periods 
of active duty for training or of inactive 
duty training until his retirement in  
2005, and personnel records, pertaining to 
the veteran's military duties and 
assignments. 

3.  Schedule the veteran for a VA 
examination by a cardiologist to determine 
whether it is at least as likely as not 
that the current hypertension was incurred 
or aggravated during either active service 
from August 1980 to December 1993, or 
during a period of service while a member 
of the Texas Army National Guard.  The 
claims folder should be made available to 
the examiner for review.

In formulating the opinion, the examiner 
is asked to comment on the clinical 
significance of elevated blood pressure 
readings that were documented during 
service.

The examiner should discuss the 
significance of the veteran's in-service 
blood pressure readings shown in 2003 
National Guard medical records.
 
In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility, rather 
it means that the weight of the medical 
evidence both for and against the 
conclusion is so evenly divided that it is 
as medically sound to find in favor of the 
conclusion as it is to find against the 
conclusion.

Also the term "aggravation" means an 
increase in severity, that is, a permanent 
worsening of the underlying condition as 
contrasted to a worsening of symptoms.

4.  Schedule the veteran for an 
appropriate VA examination.  The claims 
folder must be made available for review 
by the examiner.





 The examiner is asked to consider the 
following:

The service medical records, which documented a 
motor vehicle accident in December 1993, motor 
vehicle accident in September 1992, and a bicycle 
accident in July 1988.  

The following diagnoses are of record; degenerative 
joint disease of the left shoulder, adhesive 
capsulitis of the right shoulder with degenerative 
changes of the glenohumeral joint, patellefemoral 
syndrome of the left knee, and left ankle 
degenerative joint disease, spurring of the knee 
joints, osteophytes in the lumbar vertebrae, 
cervical spine strain, chronic tension headaches and 
primary insomnia.

Also the examiner is asked to comment on 
the clinical significance of:

A January 2003 report that recorded a 
history of back sprain while lifting.    

The findings of the February 2003 VA Gulf 
War and general examination reports.  

April 1999 and September 2004 VA 
examination reports that contained a 
diagnosis of fibromyalgia.  

A May 2003 physician statement from Dr. 
M.C., who opined that the veteran's 
fibromyalgia was at least as likely as 
not related to trauma secondary to motor 
vehicle accidents in service.   

In considering the above, the examiner is 
asked to respond to the following:

a).  Determine the nature and etiology of 
the veteran's  claimed fibromyalgia; 
delineate the symptoms, and provide an 
opinion as to whether it is at least as 
likely as not that the signs or symptoms 
are attributable to a known clinical 
diagnosis, and if so, whether it is 
related to the veteran's period of active 
service. 

b).  If it is not attributable to a known 
clinical diagnosis, the examiner is asked 
to express an opinion as to whether the 
signs or symptoms are attributable to an 
undiagnosed illness or medically 
unexplained chronic multi symptom 
illnesses such as fibromyalgia, 
associated with service in the Persian 
Gulf War or with any incidents of 
service.  

In formulating the opinions, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility, rather 
it means that the weight of the medical 
evidence both for and against the 
conclusion is so evenly divided that it is 
as medically sound to find in favor of the 
conclusion as it is to find against the 
conclusion.

5.  If any examiner concludes that a 
claimed disorder arose during a period 
when the veteran was performing reserve 
service, then the RO must determine 
whether that period of reserve duty 
constituted ACDUTRA or INACDUTRA.

6.  After the above development has been 
completed, adjudicate the claims.  If any 
determination remains adverse to the 
veteran, furnish the veteran a 
supplemental statement of the case and 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


